DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1 and 7
A measurement “unit” 
adapted to receive an input signal

In one embodiment the measurement unit maybe “a measurement interface for receiving the input signal and/or means for processing the input signal, such as an analog-to-digital converter or a filter”, see Paragraph [0015].
1
A processing “unit” 
adapted to determine a signal analysis category
In one embodiment the processing unit may comprise “a neural network configured to execute the machine-learning algorithm”, see Paragraph [0020].


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Still further regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the identity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6 are rejected for depending from rejected claim 1.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8-11 are rejected for depending from rejected claim 7.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the identity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-17 are rejected for depending from rejected claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Obrien et al (US 2020/0166546 A1, heretofore referred to as Obrien).

Regarding claim 1, Obrien teaches a measurement instrument, such as an oscilloscope (Obrien; Fig 1, Element 10, Par 0003, and Par 0015), comprising: a measurement unit adapted to receive an input signal (Obrien; Fig 1, Element 20 and Par 0017); a processing unit (Obrien; Fig 1, Element 12) adapted to classify the input signal, preferably based on signal parameters or characteristics of the input signal (Obrien; Par 0020 and Par 0021); wherein the processing unit is adapted to determine a signal analysis category for the input signal based on said classification of the input signal (Obrien; Fig 2, Element 38 and Par 0021), and to match the determined signal analysis category to a control configuration (Obrien; Par 0025), which defines settings and/or configurations of the measurement instrument, based on an adjustment function (Obrien; Par 0025; Obrien teaches adjusting the configuration of the instrument based on heuristic methods from other waveforms in the class); and a user interface (Obrien; Fig 1, Elements 20, 22 and Par 0017) configured to display at least one graphical representation, in particular a waveform, of the input signal based on the control configuration (Obrien; Fig 2, Element 40, Par 0024, and Par 0025); wherein the user interface is adapted to receive a user input to modify the settings and/or configurations of the measurement instrument (Obrien; Fig 2, Element 42 and Par 0026); and wherein the processing unit is configured to dynamically adapt the adjustment function based on said user input (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 2, Obrien teaches the measurement instrument of claim 1, wherein the processing unit is adapted to learn from a difference between the settings and/or configurations defined by the control configuration and the modifications to said settings and/or configurations made by the user input (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0015 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 3, Obrien teaches the measurement instrument of claim 1, wherein the processing unit is configured to execute a machine-learning algorithm, in particular an incremental learning algorithm, which is configured to dynamically adapt the adjustment function based on the user input (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on the deep learning algorithm).

Regarding claim 4, Obrien teaches the measurement instrument of claim 1, wherein the processing unit is configured to determine a current user of the measurement instrument (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers), wherein the adjustment function is configured to match the control configuration to the determined signal analysis category based on the current user of the measurement instrument (Obrien; Par 0017; Obrien teaches that the instrument provides the user with test configurations).

Regarding claim 5, Obrien teaches the measurement instrument of claim 1, wherein the processing unit is configured to dynamically adapt the adjustment function based on said user input and the identity of the user making said user input (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers).

Regarding claim 6, Obrien teaches the measurement instrument of claim 1, further comprising a network interface (Obrien; Fig 1, Element 18 and Par 0017) adapted to transmit information about the input signal and/or the user input to a remote server, in particular a cloud server (Obrien; Fig 1, Element 24 and Par 0016).

Regarding claim 7, Obrien teaches a system (Obrien; Fig 1, Par 0003, and Par 0015) for updating measurement instruments, comprising: at least one measurement instrument, such as an oscilloscope (Obrien; Fig 1, Element 10, Par 0003, and Par 0015), having: a measurement unit adapted to receive an input signal (Obrien; Fig 1, Element 20 and Par 0017), and a user interface (Obrien; Fig 1, Elements 20, 22 and Par 0017) adapted to display at least one waveform of the input signal based on a control configuration (Obrien; Fig 2, Element 40, Par 0024, and Par 0025), which defines settings and/or configurations of the measurement instrument (Obrien; Par 0025; Obrien teaches adjusting the configuration of the instrument based on heuristic methods from other waveforms in the class), wherein the user interface is adapted to receive a user input to modify the settings and/or configurations of the measurement instrument (Obrien; Fig 2, Element 42 and Par 0026); a remote server, in particular a cloud server (Obrien; Fig 1, Element 24 and Par 0016); wherein the at least one measurement instrument and the remote server are connected via a communication network (Obrien; Fig 1, Element 18 and Par 0017); wherein the at least one measurement instrument is configured to forward information about the input signal and/or the user input to the remote server (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers); and wherein the remote server is configured to analyze the information about the input signal and/or the user input and to generate update data for updating the at least one measurement instrument based on said analysis  (Obrien; Fig 2, Elements 34 and 42 and Par 0020, Par 0021, and Par 0026; Obrien teaches that the analysis is done on the waveform and after classifying, either automatically or using user feedback, it is determined if the input should be saved and the database updated).

Regarding claim 8, Obrien teaches the system of claim 7, wherein the update data comprises data to update an adjustment function of the at least one measurement instrument (Obrien; Par 0026), wherein the adjustment function is configured to generate and/or select the control configuration of the at least one measurement instrument (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0015 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 9, Obrien teaches the system of claim 7, wherein the remote server is configured to receive information about input signals and associated user input from multiple different measurement instruments that are connected to the communication network (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers), wherein the remote server is configured to generate the update data based on an analysis of the received information from the multiple different measurement instruments (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0015 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 10, Obrien teaches the system of claim 7, wherein the remote server is configured to execute a machine-learning algorithm, in particular an incremental learning algorithm, to analyze the information about the input signal and/or the user input, and/or to generate the update data (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on the deep learning algorithm).

Regarding claim 11, Obrien teaches the system of claim 7, wherein the remote server is configured to forward the update data to the at least one measurement instrument via the communication network (Obrien; Fig 1, Element 18 and Par 0017).

Regarding claim 12, Obrien teaches a method for controlling a measurement instrument, such as an oscilloscope (Obrien; Fig 1, Element 10, Par 0003, and Par 0015), comprising the steps of: receiving an input signal (Obrien; Fig 1, Element 20 and Par 0017); classifying the input signal, preferably based on signal parameters or characteristics of the input signal (Obrien; Par 0020 and Par 0021); determining a signal analysis category for the input signal based on said classification of the input signal (Obrien; Fig 2, Element 38 and Par 0021); matching the determined signal analysis category of the input signal to a control configuration (Obrien; Par 0025), which defines settings and/or configurations of the measurement instrument, based on an adjustment function (Obrien; Par 0025; Obrien teaches adjusting the configuration of the instrument based on heuristic methods from other waveforms in the class); displaying at least one graphical presentation (Obrien; Fig 1, Elements 20, 22 and Par 0017), in particular a waveform, of the input signal based on the control configuration (Obrien; Fig 2, Element 40, Par 0024, and Par 0025); receiving a user input to modify the settings and/or configurations of the measurement instrument (Obrien; Fig 2, Element 42 and Par 0026); and dynamically adapting the adjustment function based on said user input (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 13, Obrien teaches the method of claim 12, comprising the further step of: learning from a difference between the settings and/or configurations defined by the control configuration and the modifications to said settings and/or configurations made by the user input (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0015 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 14, Obrien teaches the method of claim 12, wherein the adjustment function is dynamically adapted based on the user input by a machine-learning algorithm, in particular an incremental learning algorithm (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on the deep learning algorithm).

Regarding claim 15, Obrien teaches the method of claim 12, wherein a current user of the measurement instrument is determined (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers), wherein the adjustment function is configured to match the control configuration to the determined signal analysis category based on the current user of the measurement instrument (Obrien; Fig 2, Elements 38, 40, 42, 44, and 46 and Par 0015 and Par 0026; Obrien teaches that the processor adjusts the classification automatically based on user input and the deep learning algorithm).

Regarding claim 16, Obrien teaches the method of claim 12, wherein the adjustment function is dynamically adapted based on said user input and the identity of the user making said user input (Obrien; Par 0015 and Par 0016; Obrien teaches that the instrument provides the user with a test setup configuration and that the data for the configuration is stored in the cloud for particular customers).

Regarding claim 17, Obrien teaches the method of claim 12, further comprising the step of: transmitting information about the input signal and/or the user input to a remote server (Obrien; Fig 1, Element 18 and Par 0017), in particular a cloud server (Obrien; Fig 1, Element 24 and Par 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sterzbach teaches a network profile for a DUT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858